Citation Nr: 0926999	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1955 to April 
1957. 

In May 2009, the Board of Veterans' Appeals (Board) granted 
service connection for residuals of a right wrist fracture, 
denied service connection for residuals of a broken nose, 
reopened a claim for service connection for residuals of a 
right ankle fracture, and remanded the reopened claim for 
service connection for residuals of a right ankle fracture to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island for additional development. 

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

This case was remanded by the Board in May 2009 for 
additional development, to include a VA orthopedic 
examination of the Veteran's service-connected residuals of a 
right ankle fracture to determine whether the disability is 
causally related to service.  Unfortunately, there is no 
indication on file that an attempt was made to examine the 
Veteran's service-connected right ankle.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's May 2009 remand.  Id.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for service-connected 
residuals of a right ankle fracture since 
June 2009, the date that he said that 
there was no additional medical evidence 
to obtain.  After securing any necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  Following completion of the above-
requested development, the AMC/RO will 
schedule the Veteran for a VA examination 
with an orthopedist to determine whether 
the claimed residuals of a right ankle 
fracture are attributable to service, 
under the theory of a 
pre-existing injury that underwent 
qualifying aggravation during service.

The following considerations will govern 
the examination:

a.  The claims folder, including 
all medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained and a 
copy of this remand.

b.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.

c.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  The VA examiner must 
initially determine whether the 
Veteran's pre-existing right ankle 
fracture from 1951, as noted on 
his March 1955 service entrance 
examination, underwent aggravation 
during service, i.e., a permanent 
increase in severity of that 
disorder.  Provided this is the 
case, the examiner should specify 
whether the aggravation was 
attributable to the circumstances 
of the Veteran's service, or 
otherwise due to the natural 
progress of the disease process.

The examiner must state the 
medical basis or bases for this 
opinion.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the examination report does 
not contain sufficient detail, the 
AMC/RO must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

5.  Thereafter, the AMC/RO must 
readjudicate the claim of service 
connection for residuals of a right 
ankle fracture.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



